Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 1 of 27 PagelD #: 704

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

)
MAGNOLIA MEDICAL TECHNOLOGIES, _ )
INC., )
)
Plaintiff, )
) C.A. No.: 19-00097-CFC

Vv )

) JURY TRIAL DEMANDED
KURIN, INC., )
)
Defendant. )
)
)

 

[PROPOSED] SCHEDULING ORDER

This2” day of Li vae- : 2019, the Court having conducted an initial Rule 16(b)
scheduling conference pursuant to Local Rule 16.1 (b), and the parties having determined after
discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,
or binding arbitration;

IT IS ORDERED that:

1. Relevant Deadlines and Dates. All relevant deadlines and dates established by this Order
are set forth in the chart attached as Exhibit A.

2. Rule 26(a)(1) Initial Disclosures. The parties, the parties shall make their initial
disclosures required by Federal Rule of Civil Procedure 26(a)(1) on June 24, 2019.

3. Disclosure of Asserted Claims and Infringement Contentions. Plaintiff shall serve on
Defendant a “Disclosure of Asserted Claims and Infringement Contentions” no later than July
17, 2019. The “Disclosure of Asserted Claims and Infringement Contentions” shall contain the

following information:
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 2 of 27 PagelD #: 705

(a) Each claim of each asserted patent that is allegedly infringed by each
Defendant, including for each claim the applicable statutory subsections of 35 U.S.C.
§271 asserted;

(b) Separately for each asserted claim, each accused apparatus, product,
device, process, method, act, or other instrumentality (“Accused Instrumentality”) of
Defendant of which Plaintiff is aware. This identification shall be as specific as possible.
Each product, device, and apparatus shall be identified by name or model number, if
known. Each method or process shall be identified by name, if known, or by any product,
device, or apparatus which, when used, allegedly results in the practice of the claimed
method or process;

(c) A chart identifying specifically where and how each limitation of each
asserted claim is found within each Accused Instrumentality, including for each
limitation that such party contends is governed by 35 U.S.C. § 112(f), the identity of the
structure(s), act(s), or material(s) in the Accused Instrumentality that performs the
claimed function;

(d) For each claim alleged to have been indirectly infringed, an identification
of any direct infringement and a description of the acts of the alleged indirect infringer
that contribute to or are inducing that direct infringement. Insofar as alleged direct
infringement is based on joint acts of multiple parties, the role of each such party in the
direct infringement must be described;

(e) Whether each limitation of each asserted claim is alleged to be present

literally or under the doctrine of equivalents in the Accused Instrumentality;
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 3 of 27 PagelD #: 706

(f) For any patent that claims priority to an earlier application, the priority
date to which each asserted claim is alleged to be entitled;

(g) If Plaintiff wishes to preserve the right to rely, for any purpose, on the
assertion that its own or its licensee’s apparatus, product, device, process, method, act, or
other instrumentality practices the claimed invention, Plaintiff shall identify, separately
for each asserted claim, each such apparatus, product, device, process, method, act, or
other instrumentality that incorporates or reflects that particular claim;

(h) The timing of the point of first infringement, the start of claimed damages,
and the end of claimed damages; and

(i) If Plaintiff alleges willful infringement, the basis for such allegation.

4. Document Production Accompanying Disclosure of Asserted Claims and Infringement
Contentions. With the “Disclosure of Asserted Claims and Infringement Contentions,” Plaintiff
shall produce to Defendant or make available for inspection and copying:

(a) Documents (e.g., contracts, purchase orders, invoices, advertisements,
marketing materials, offer letters, beta site testing agreements, and third party or joint
development agreements) sufficient to evidence each discussion with, disclosure to, or
other manner of providing to a third party, or sale of or offer to sell, or any public use of,
the claimed invention prior to the date of application for the asserted patent(s);

(b) All documents evidencing the conception, reduction to practice, design,
and development of each claimed invention, which were created on or before the date of
application for the asserted patent(s) or the priority date identified pursuant to paragraph
3(f) of this Order, whichever is earlier;

(c) A copy of the file history for each asserted patent;
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 4 of 27 PagelD #: 707

(d) All documents evidencing ownership of the patent rights by Plaintiff;
(e) If Plaintiff identifies instrumentalities pursuant to paragraph 3(g) of this
Order, documents sufficient to show the operation of any aspects or elements of such
instrumentalities Plaintiff relies upon as embodying any asserted claims;
(f) All agreements, including licenses, transferring an interest in any asserted
patent;
(g) All agreements that Plaintiff contends are comparable to a license that
would result from a hypothetical reasonable royalty negotiation;
(h) All agreements that otherwise may be used to support the Plaintiff's
damages case;
(i) If Plaintiff identifies instrumentalities pursuant to paragraph 3(g) of this
Order, documents sufficient to show marking of such embodying accused
instrumentalities; and if Plaintiff wants to preserve the right to recover lost profits based
on such products, the sales, revenues, costs, and profits of such embodying accused
instrumentalities; and
(j) All documents comprising or reflecting a F/RAND commitment or
agreement with respect to the asserted patent(s).
Plaintiff shall separately identify by production number the documents that correspond to each
category set forth in this paragraph. Plaintiff's production of a document as required by this
paragraph shall not constitute an admission that such document evidences or is prior art under 35
U.S.C. § 102.
5. Invalidity Contentions. No later than August 30, 2019, Defendant shall serve on

Plaintiff its “Invalidity Contentions” which shall contain the following information:
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 5 of 27 PagelD #: 708

(a) The identity of each item of prior art that Defendant alleges anticipates
each asserted claim or renders the claim obvious. Each prior art patent shall be identified
by its number, country of origin, and date of issue. Each prior art publication shall be
identified by its title, date of publication, and, where feasible, author and publisher. Each
alleged sale or public use shall be identified by specifying the item offered for sale or
publicly used or known, the date the offer or use took place or the information became
known, and the identity of the person or entity which made the use or which made and
received the offer, or the person or entity which made the information known or to whom
it was made known. For pre-AJA claims, prior art under 35 U.S.C. § 102(f) shall be
identified by providing the name of the person(s) from whom and the circumstances
under which the invention or any part of it was derived. For pre-AIA claims, prior art
under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s) or
entities involved in and the circumstances surrounding the making of the invention before
the patent applicant(s);

(b) Whether each item of prior art anticipates each asserted claim or renders it
obvious. If obviousness is alleged, an explanation of why the prior art renders the
asserted claim obvious, including an identification of any combinations of prior art
showing obviousness;

(c) A chart identifying specifically where and how in each alleged item of
prior art each limitation of each asserted claim is found, including for each limitation that
such party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s),

act(s), or material(s) in each item of prior art that performs the claimed function; and
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 6 of 27 PagelD #: 709

(d) Any grounds of invalidity based on 35 U.S.C, § 101, indefiniteness under
35 U.S.C. § 112(b), or lack of enablement or insufficient written description under 35
U.S.C. § 112(a) of any of the asserted claims.

6. Document Production Accompanying Invalidity Contentions. With the “Invalidity
Contentions,” Defendant shall produce or make available for inspection and copying:

(a) Source code, specifications, schematics, flow charts, artwork, formulas, or
other documentation sufficient to show the operation of any aspects or elements of an
Accused Instrumentality identified by the patent claimant in its chart produced pursuant
to paragraph 3(c) of this Order;

_ {b) | copy or sample of the prior art identified pursuant to paragraph 5(a) that
does not appear in the file history of the patent(s) at issue. To the extent any such item is
not in English, an English translation of the portion(s) relied upon shall be produced;

(c) All agreements that Defendant contends are comparable to a license that
would result from a hypothetical reasonable royalty negotiation;

(d) Documents sufficient to show the sales, revenue, cost, and profits for
Accused Instrumentalities identified pursuant to paragraph 3(b) of this Order for any
period of alleged infringement; and

(e) All agreements that may be used to support the damages case of
Defendant.

Defendant shall separately identify by production number the documents that correspond to each
category set forth in this paragraph.
7. Amendment to Contentions. Amendment of the Infringement Contentions or the

Invalidity Contentions may be made only by order of the Court upon a timely showing of good
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 7 of 27 PagelD #: 710

cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the non-
moving party, support a finding of good cause include (a) recent discovery of material prior art
despite earlier diligent search and (b) recent discovery of nonpublic information about the
Accused Instrumentality which was not discovered, despite diligent efforts, before the service of
the Infringement Contentions. The duty to supplement discovery responses does not excuse the
need to obtain leave of the Court to amend contentions.

8. Joinder of Other Parties and Amendment of Pleadings. All motions to join other parties,

and to amend or supplement the pleadings, shall be filed on or before December 16, 2019.
9. Discovery.

(a) Discovery Cut Off. All discovery in this case shall be initiated so that it
will be completed on or before July 17, 2020.

(b) Document Production. Document production shall be completed on or
before April 15, 2020.

(c) Requests for Admission. A maximum of 100 requests for admission are
permitted for each side.

(d) Interrogatories. A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

(e) Depositions.

i. Limitation on Hours for Deposition Discovery. Each side is

limited to a total of 80 hours of taking testimony by deposition upon oral
examination, not including expert depositions. Any individually scheduled

deposition will count as a minimum of three hours.
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 8 of 27 PagelD #: 711

il. Location of Depositions. Any party or representative (officer,
director, or managing agent) of a party filing a civil action in this district court
must ordinarily be required, upon request, to submit to a deposition at a place
designated within this District. Exceptions to this general rule may be made by
order of the Court or by agreement of the parties. A defendant who becomes a
counterclaimant, cross-claimant, or third-party plaintiff shall be considered as
having filed an action in this Court for the purpose of this provision. For
witnesses residing on the West Coast, the parties agree to conduct the deposition
on the West Coast.

(f) Privilege Logs. The parties shall exchange privilege logs on or before
May 15, 2020.

(g) Default Standard for Discovery, Including Discovery of Electronically
Stored Information. The parties agree to comply with the modified version of the
Delaware Default Standard for Discovery, Including Discovery of Electronically Stored
Information, attached as Exhibit B.

10. Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and concise
statements of facts. The Court will ignore any assertions of controverted facts and controverted
legal principles not supported by a pinpoint citation to, as applicable: the record, an attachment
or exhibit, and/or case law or appropriate legal authority. See United States v. Dunkel, 927 F.2d
955, 956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

11. Application to Court for Protective Order. Should counsel find it will be necessary to

apply to the Court for a protective order specifying terms and conditions for the disclosure of
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 9 of 27 PagelD #: 712

confidential information, counsel should confer and attempt to reach an agreement on a proposed
form of order and submit it to the Court by June 27, 2019.
Any proposed protective order must include the following paragraph:
Other Proceedings. By entering this order and limiting the
disclosure of information in this case, the Court does not intend to
preclude another court from finding that information may be
relevant and subject to disclosure in another case. Any person or
party subject to this order who becomes subject to a motion to
disclose another party's information designated as confidential
pursuant to this order shall promptly notify that party of the motion

so that the party may have an opportunity to appear and be heard
on whether that information should be disclosed.

12. Disputes Relating to Discovery Matters and Protective Orders. Should counsel find they
are unable to resolve a dispute relating to a discovery matter or protective order, the parties shall
contact the Court’s Case Manager to schedule an in-person conference/argument.

(a) Unless otherwise ordered, by no later than 72 hours prior to the
conference/argument, the party seeking relief shall file with the Court a letter, not to
exceed three pages, outlining the issues in dispute and the party’s position on those
issues. The party shall submit as attachments to its letter (1) an averment of counsel that
the parties made a reasonable effort to resolve the dispute and that such effort included
oral communication that involved Delaware counsel for the parties, and (2) a draft order
for the Court’s signature that identifies with specificity the relief sought by the party. The
party shall file concurrently with its letter a motion that in no more than one paragraph
sets forth the relief sought.

(b) By no later than 48 hours prior to the conference/argument, any party
opposing the application for relief may file a letter, not to exceed three pages, outlining

that party’s reasons for its opposition.
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 10 of 27 PagelD #: 713

(c) Two hard copies of the parties’ letters and attachments must be provided
to the Court within one hour of e-filing the document(s). The hard copies shall comply
with paragraphs 10 and 14 of this Order.

(d) Ifa motion concerning a discovery matter or protective order is filed
without leave of the Court that does not comport with the procedures set forth in this
paragraph, the motion will be denied without prejudice to the moving party’s right to
bring the dispute to the Court through the procedures set forth in this paragraph.

13. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to the
Clerk an original and two copies of the papers. A redacted version of any sealed document shall
be filed electronically within seven days of the filing of the sealed document.

14. Hard Copies. The parties shall provide to the Court two hard copies of all letters filed
pursuant to paragraph 12 of this Order, all briefs, and any other document filed in support of any
such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 19 of this
Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to papers
filed under seal. Exhibits and attachments shall be separated by tabs. Each exhibit and
attachment shall have page numbers of some sort such that a particular page of an exhibit or
attachment can be identified by a page number. The parties shall take all practical measures to
avoid filing multiple copies of the same exhibit or attachment. The parties should highlight the
text of exhibits and attachments they wish the Court to read. The parties are encouraged to
include in an exhibit or attachment only the pages of the document in question that (1) identify
the document (e.g., the first page of a deposition transcript or the cover page of a request for

discovery) and (2) are relevant to the issue(s) before the Court.

10
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 11 of 27 PagelD #: 714

15. Claim Construction Issue Identification. On or before September 30, 2019, the parties
shall exchange a list of those claim term(s)/phrase(s) that they believe need construction and will
exchange their proposed claim construction of those term(s)/phrase(s) on October 7, 2019.
These documents will not be filed with the Court. Subsequent to exchanging the proposed claim
constructions, the parties will meet and confer no later than October 14, 2019 to prepare a Joint
Claim Construction Chart to be filed no later than October 17, 2019. The Joint Claim
Construction Chart, in Word format, shall be e-mailed simultaneously with filing to

cfce_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be 14-point

 

and in Times New Roman or a similar typeface. The parties’ Joint Claim Construction Chart
should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should include
each party’s proposed construction of the disputed claim language with citation(s) only to the
intrinsic evidence in support of their respective proposed constructions. A separate text-
searchable PDF of each of the patent(s) in issue as well as those portions of the intrinsic record
relied upon shall be submitted with this Joint Claim Construction Chart. In this joint submission,
the parties shall not provide argument. Each party shall file concurrently with the Joint Claim
Construction Chart a “Motion for Claim Construction” that requests the Court to adopt the claim
construction position(s) of that party set forth in the Joint Claim Construction Chart. The motion
shall not contain any argument and shall simply state that the party “requests that the Court adopt
the claim construction position[s] of [the party] set forth in the Joint Claim Construction Chart
(D.L.[]).”

16. Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening brief, not
to exceed 5,500 words, on November 22, 2019. The Defendant shall serve, but not file, its

answering brief, not to exceed 8,250 words, on January 6, 2020. The Plaintiff shall serve, but

11
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 12 of 27 PagelD #: 715

not file, its reply brief, not to exceed 5,500 words, on January 21, 2020. The Defendant shall
serve, but not file, its sur-reply brief, not to exceed 2,750 words, on February 4, 2020. The text
for each brief shall be 14-point and in Times New Roman or a similar typeface. Each brief must
include a certification by counsel that the brief complies with the type and number limitations set
forth above. The person who prepares the certification may rely on the word count of the word-
processing system used to prepare the brief.

No later than February 11, 2020, the parties shall file a Joint Claim Construction Brief. The
parties shall copy and paste their untitled briefs into one brief, with their positions on each claim
term in sequential order, in substantially the form below.

JOINT CLAIM CONSTRUCTION BRIEF

I. Agreed-upon Constructions
Il. Disputed Constructions
A. [TERM 1]

l. Plaintiffs Opening Position

2 Defendant's Answering Position
3. Plaintiffs Reply Position

4 Defendant's Sur-Reply Position

B. [TERM 2]
5. Plaintiffs Opening Position
6. Defendant's Answering Position
7. Plaintiffs Reply Position
8. Defendant's Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim
construction. If there are any materials that would be submitted in an appendix, the parties shall
submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint

Claim Construction Brief. Citations to expert declarations and other extrinsic evidence may be

12
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 13 of 27 PagelD #: 716

made in the Joint Claim Construction Brief as the parties deem necessary, but the Court will
review such extrinsic evidence only if the Court is unable to construe the disputed claim terms
based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584
(Fed. Cir. 1996). Declarations shall not contain legal argument or be used to circumvent the
briefing word limitations imposed by this paragraph. The Joint Claim Construction Brief and
Joint Appendix shall comply with paragraphs 10 and 14 of this Order.

17. Hearing on Claim Construction. Beginning at 9 am on March 19, 2020, the Court will
hear argument on claim construction. Absent prior approval of the Court (which, if it is sought,
must be done by joint letter submission no later than the date on which answering claim
construction briefs are due to be served), the parties shall not present testimony at the argument,
and the argument shall not exceed a total of three hours.

18. Disclosure of Expert Testimony.

(a) Expert Reports. For the party with the initial burden of proof on the
subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on
or before September 4, 2020. The supplemental disclosure to contradict or rebut
evidence on the same matter identified by another party is due on or before October 16,
2020. Reply expert reports from the party with the initial burden of proof are due on or
before November 6, 2020. No other expert reports will be permitted without either the
consent of all parties or leave of the Court. Along with the submissions of the expert
reports, the parties shall provide the dates and times of their experts’ availability for
deposition. Depositions of experts shall be completed on or before December 18, 2020.

(b) Qbjections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

13
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 14 of 27 PagelD #: 717

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence
702, it shall be made by motion no later than the deadline for dispositive motions set
forth herein, unless otherwise ordered by the Court.

19. Case Dispositive Motions.

(a) Noearly motions without leave. All case dispositive motions, an opening
brief, and affidavits, if any, in support of the motion shall be served and filed on or before
February 5, 2021. No case dispositive motion under Rule 56 may be filed more than ten
days before the above date without leave of the Court.

(b) Motions to be Filed Separately. A party shall not combine multiple
motions seeking separate and distinct relief into a single motion.

(c) Word limits combined with Daubert motion word limits. Each party is
permitted to file as many case dispositive motions as desired; provided, however, that
each SIDE will be limited to a combined total of 10,000 words for all opening briefs, a
combined total of 10,000 words for all answering briefs, and a combined total of 5,000
words for all reply briefs regardless of the number of case dispositive motions that are
filed. In the event that a party files, in addition to a case dispositive motion, a Daubert
motion to exclude or preclude all or any portion of an expert’s testimony, the total
amount of words permitted for all case dispositive and Daubert motions shall be
increased for each SIDE to 12,500 words for all opening briefs, 12,500 words for all
answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be 14-
point and in Times New Roman or a similar typeface. Each brief must include a

certification by counsel that the brief complies with the type and number limitations set

14
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 15 of 27 PagelD #: 718

forth above. The person who prepares the certification may rely on the word count of the
word-processing system used to prepare the brief.

(d) Concise Statement of Facts Requirement. Any motion for summary
judgment shall be accompanied by a separate concise statement detailing each material
fact as to which the moving party contends that there are no genuine issues to be tried
that are essential for the Court’s determination of the summary judgment motion (not the
entire case).! Any party who opposes the motion shall file and serve with its opposing
papers a separate document containing a single concise statement that admits or disputes
the facts set forth in the moving party’s concise statement, as well as sets forth all
material facts as to which it is contended there exists a genuine issue necessary to be
litigated.

(e) Focus of the Concise Statement. When preparing the separate concise
statement, a party shall reference only the material facts that are absolutely necessary for
the Court to determine the limited issues presented in the motion for summary judgment
(and no others), and each reference shall contain a citation to a particular affidavit,
deposition, or other document that supports the party’s interpretation of the material fact.
Documents referenced in the concise statement may, but need not, be filed in their
entirety if a party concludes that the full context would be helpful to the Court (e.g., a
deposition miniscript with an index stating what pages may contain key words may often

be useful). The concise statement shall particularly identify the page and portion of the

 

| A party does not satisfy the requirements of this paragraph by stating that an accused
instrumentality infringes an asserted claim or asserted claim limitation. The party must detail
each material fact in its concise statement of facts. The concise statements of facts play an
important gatekeeping role in the Court’s consideration of summary judgment motions.
instrumentality

15
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 16 of 27 PagelD #: 719

page of the document referenced. The document referred to shall have relevant portions
highlighted or otherwise emphasized. The parties may extract and highlight the relevant
portions of each referenced document, but they shall ensure that enough of a document is
attached to put the matter in context. If a party determines that an entire deposition
transcript should be submitted, the party should consider whether a miniscript would be
preferable to a full-size transcript. If an entire miniscript is submitted, the index of terms
appearing in the transcript must be included, if it exists. When multiple pages from a
single document are submitted, the pages shall be grouped in a single exhibit. Concise
statements of fact shall comply with paragraphs 10 and 14 of this Order.

(f) Word Limits for Concise Statement. The concise statement in support of
or in opposition to a motion for summary judgment shall be no longer than 1,750 words.
The text for each statement shall be 14-point and in Times New Roman or a similar
typeface. Each statement must include a certification by counsel that the statement
complies with the type and number limitations set forth above. The person who prepares
the certification may rely on the word count of the word-processing system used to
prepare the statement.

(g) Affidavits and declarations. Affidavits or declarations setting forth facts
and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to
the concise statement (i.e., not briefs).

(h) Scope of Judicial Review. When resolving motions for summary
judgment, the Court shall have no independent duty to search and consider any part of the
record not otherwise referenced in the separate concise statements of the parties. Further,

the Court shall have no independent duty to review exhibits in their entirety, but rather

16
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 17 of 27 PagelD #: 720

will review only those portions of the exhibits specifically identified in the concise
statements. Material facts set forth in the moving party’s concise statement will be
deemed admitted unless controverted by a separate concise statement of the opposing
party.

20. Applications by Motion. Except as otherwise specified herein, any application to the
Court shall be by written motion. Any non-dispositive motion should contain the statement
required by Local Rule 7.1.1.

21. Pretrial Conference. On June 30, 2021, the Court will hold a Rule 16(e) final pretrial
conference in court with counsel beginning at 4 p.m. The parties shall file a joint proposed final
pretrial order in compliance with Local Rule 16,3(c) no later than 5:00 p.m. on the third business
day before the date of the final pretrial conference. Unless otherwise ordered by the Court, the
parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the preparation of the
proposed joint final pretrial order. The joint pretrial order shall comply with paragraphs 10 and
14 of this Order.

22. Motions in Limine. Motions in limine shall not be separately filed. All in limine requests
and responses thereto shall be set forth in the proposed pretrial order. Each party shall be limited
to three in limine requests, unless otherwise permitted by the Court. Each in limine request and
any response shall contain the authorities relied upon; each in limine request may be supported
by a maximum of three pages of argument and may be opposed by a maximum of three pages of
argument, and the party making the in Jimine request may add a maximum of one additional page
in reply in support of its request. If more than one party is supporting or opposing an in limine
request, such support or opposition shall be combined in a single three-page submission (and, if

the moving party, a single one-page reply). No separate briefing shall be submitted on in limine

17
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 18 of 27 PagelD #: 721

requests, unless otherwise permitted by the Court. Motions in limine shall comply with
paragraphs 10 and 14 of this Order.

23. Compendium of Cases. A party may submit with any briefing two courtesy copies of a
compendium of the selected authorities on which the party would like the Court to focus. The
parties should not include in the compendium authorities for general principles or uncontested
points of law (e.g., the standards for summary judgment or claim construction). An authority that
is cited only once by a party generally should not be included in the compendium. An authority
already provided to the Court by another party should not be included in the compendium.
Compendiums of cases shall not be filed electronically with the Court, but a notice of service of
a compendium of cases shall be filed electronically with the Court. Compendiums shall comply
with paragraph 14 of this Order.

24. Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be tried to a
jury, pursuant to Local Rules 47.(a)(2) and 51.1, the parties should file (i) proposed voir dire,
(ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms no
later than 5:00 p.m. on the third business day before the date of the final pretrial conference. The
parties shall submit simultaneously with filing each of the foregoing four documents in Word
format to cfc_civil@ded.uscourts.gov.

25. Trial. This matter is scheduled for a 5-day jury trial beginning at 9:30 a.m. on July 12,
2021, with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted to the jury
for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed, as
counsel will be allocated a total number of hours in which to present their respective cases.

26. ADR Process. This matter is referred to a magistrate judge to explore the possibility of

alternative dispute resolution.

18
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 19 of 27 PagelD #: 722

The Honorable Colm F. Gonnolly
United States District Court Judge

19
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 20 of 27 PagelD #: 723

Exhibit A to Scheduling Order

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Event . Date Source.
Parties to Serve Initial Disclosures June 24, 2019 (Mon) Scheduling Order
q2

Parties to File Application for June 27, 2019 (Thur) Scheduling Order

Protective Order q il

Plaintiff to Serve Infringement July 17, 2019 (Wed) Scheduling Order

Contentions and Make Initial 17 3,4

Required Document Production

Defendant to Serve Invalidity Aug. 30, 2019 (Fri) Scheduling Order

Contentions and Make Initial 115, 6

Required Document Production

Parties to Identify Terms to be Sept. 30, 2019 (Mon) Scheduling Order

Construed 4.15

Parties to Exchange Proposed Oct. 7, 2019 (Mon) Scheduling Order

Constructions q 15

Parties to Meet & Confer re Joint Oct. 14, 2019 (Mon) Scheduling Order

Claim Construction Chart 415

Parties to File Joint Claim Oct. 17, 2019 (Thur) Scheduling Order

Construction Chart 415

Plaintiff to Serve Opening Claim Nov. 22, 2019 (Fri) Scheduling Order

Construction Brief 4 16

Joinder and Amendment of Pleadings | Dec. 16, 2019 (Mon) Scheduling Order

Deadline 18

Defendant to Serve Answering Claim | Jan. 6, 2020 (Mon) Scheduling Order

Construction Brief q 16

Plaintiff to Serve Reply Claim Jan. 21, 2020 (Tue) Scheduling Order

Construction Brief 4 16

Defendant to Serve Sur-Reply Claim | Feb. 4, 2020 (Tue) Scheduling Order

Construction Brief 4 16

Parties to File Joint Claim Feb. 11, 2020 (Tue) Scheduling Order

Construction Brief 4 16

Claim Construction Hearing March 19, 2020 (Thur) | Scheduling Order
at 9 am q 17

Parties to Substantially Complete April 15, 2020 (Wed) Scheduling Order

Document Production 1 9(b)

Parties to Exchange Privilege Logs May 15, 2020 (Fri) Scheduling Order

 

 

19)

 

 
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 21 of 27 PagelD #: 724

 

 

 

 

 

 

 

 

 

 

 

Fact Discovery Cutoff July 17, 2020 (Fri) Scheduling Order
1 9(a)

Parties to Serve Opening Expert Sept. 4, 2020 (Fri) Scheduling Order

Reports {1 18(a)

Parties to Serve Rebuttal Expert Oct. 16, 2020 (Fri) Scheduling Order

Reports q 18(a)

Parties to Serve Reply Expert Reports | Nov. 6, 2020 (Fri) Scheduling Order
q 18(a)

Deadline for Expert Depositions to be | Dec. 18, 2020 (Fri) Scheduling Order

Completed 4 18(a)

Parties to File Opening Briefs for Feb. 5, 2021 (Fri) Scheduling Order

Dispositive Motions and Daubert 4{ 18(b), 19(a)

Motions

Pretrial Conference June 30, 2021 (Wed) at | Scheduling Order

4 pm q 21

Trial Start Date July 12, 2021 (Mon) Scheduling Order

q 25

 

 
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 22 of 27 PagelD #: 725

Exhibit B to Scheduling Order
(Modified) DEFAULT STANDARD FOR DISCOVERY,
INCLUDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
("ESI")
1. General Provisions

a. Cooperation. Parties are expected to reach agreements cooperatively on
how to conduct discovery under Fed. R. Civ. P. 26-36. In the event that the parties are
unable to agree on the parameters and/or timing of discovery, the following default
standards shall apply until further order of the Court or the parties reach agreement.

b. Proportionality. Parties are expected to use reasonable, good faith and
proportional efforts to preserve, identify and produce relevant information.’ This
includes identifying appropriate limits to discovery, including limits on custodians,
identification of relevant subject matter, time periods for discovery and other
parameters to limit and guide preservation and discovery issues.

c. Preservation of Discoverable Information. A party has a common law
obligation to take reasonable and proportional steps to preserve discoverable
information in the party's possession, custody or control.

(i) Absent a showing of good cause by the requesting party, the parties
shall not be required to modify, on a going-forward basis, the procedures used by them
in the ordinary course of business to back up and archive data; provided, however, that
the parties shall preserve the non-duplicative discoverable information currently in their
possession, custody or control.

(ii) Absent a showing of good cause by the requesting party, the

categories of ESI identified in Schedule A attached hereto need not be preserved. For

 

1 Information can originate in any form, including ESI and paper, and is not limited to
information created or stored electronically
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 23 of 27 PagelD #: 726

avoidance of doubt, instant messages that are ordinarily printed or maintained in a
server dedicated to instant messaging must be preserved and is deemed ESI that is
subject to discovery pursuant to this order.

d. Privilege.

(i) The parties are to confer on the nature and scope of privilege logs
for the case, including whether categories of information may be excluded from any
logging requirements and whether alternatives to document-by-document logs can
be exchanged.

(ii) With respect to information generated after the filing of the complaint,
parties are not required to include any such information in privilege logs.

(iii) Activities undertaken in compliance with the duty to preserve
information are protected from disclosure and discovery under Fed. R. Civ. P.
26(b)(3)(A) and (B).

(iv) Parties shall confer on an appropriate non-waiver order
under Fed. R. Evid. 502. Until a non-waiver order is entered, information
that contains privileged matter or attorney work product shall be
immediately returned if such information appears on its face to have been
inadvertently produced or if notice is provided within 30 days of inadvertent
production.

2. Initial Disclosures. On the date ordered by the Court, each party shall
disclose:

a. Custodians. The 7 custodians (absent a showing of good cause for
additional custodians) most likely to have discoverable information in their possession,

custody or control, from the most likely to the least likely. The custodians shall be
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 24 of 27 PagelD #: 727

identified by name, title, role in the instant dispute, and the subject matter of the
information.

b. Non-custodial data sources.’ A list of the non-custodial data sources that
are most likely to contain non-duplicative discoverable information for preservation and
production consideration, from the most likely to the least likely.

3. Specific E-Discovery Issues.

a. On-site inspection of electronic media. Such an inspection shall not be
permitted absent a demonstration by the requesting party of specific need and good
cause.

b. Temporal parameters. Absent a showing of good cause, ESI discovery
shall be limited to a term of 6 years before the filing of the complaint, except that
discovery related to asserted prior art or the conception and reduction to practice of
the inventions claimed in any patent-in-suit shall not be so limited.

c. Search methodology. The parties agree to use search terms to locate
potentially responsive ESI. The proposing party will propose a list of no more than 15
search terms (absent a showing of good cause for additional terms), and then the
parties will work together in good faith to modify the search terms to target the
information sought. Focused terms, rather than over-broad terms (e.g., product and
company names), shall be employed. The producing party shall at least search (i) the
non-custodial data sources identified in accordance with paragraph 3(b); and (ii)
emails and other ESI maintained by the custodians identified in accordance with

paragraph 3(a).

 

2 That is, a system or container that stores ESI, but over which an individual custodian
does not organize, manage or maintain the ESI in the system or container (e.g.,
enterprise system or database).
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 25 of 27 PagelD #: 728

d. Format. ESI and non-ESI shall be produced to the requesting party as text
searchable image files (e.g., PDF or TIFF or JPG). When a text-searchable image file is
produced, the producing party must preserve the integrity of the underlying ESI, i.e., the
original formatting, the metadata {as noted below) and, where applicable, the revision
history. The parties shall produce their information in the following format: single page
PDF or JPG or TIFF images and associated multi-page text files containing extracted
text or OCR with Concordance, Opticon, or Relativity load files containing all requisite
information including relevant metadata. The requesting party shall inform producing
party whether to provide Concordance, Opticon, or Relativity load files.

d. Native files. The only files that should be produced in native format are files
not easily converted to image format, such as Excel and Access files.

e. Metadata fields. The parties are only obligated to provide the following
metadata for all ES! produced, to the extent such metadata exists: Custodian, File
Path, Native File Link, Text File Link, Full Text, Email Subject, Conversation Index,
From, To, CC, BCC, Date Sent, Time Sent, Date Received, Time Received, File Type,
File Name or File Subject, Author, Date, Date Created, Date Modified, MD5 Hash, File
Size, File Extension, Control Number Begin, Control Number End, Attachment Range,

Attachment Begin, and Attachment End (or the equivalent thereof).
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 26 of 27 PagelD #: 729

SCHEDULE A
1. Deleted, slack, fragmented, or other data only accessible by forensics.
2. Random access memory (RAM), temporary files, or other ephemeral data that are
difficult to preserve without disabling the operating system.
3. On-line access data such as temporary Internet files, history, cache, cookies, and
the like.
4. Data in metadata fields that are frequently updated automatically, such as last-
opened dates.
5. Back-up data that are substantially duplicative of data that are more
accessible elsewhere.
6. Voice messages.
7. Instant messages that are not ordinarily printed or maintained in a server
dedicated to instant messaging.
8. Electronic mail or pin-to-pin messages sent to or from mobile devices (e.g.,
iPhone and Blackberry devices), provided that a copy of such mail is routinely
saved elsewhere.
9. Other electronic data stored on a mobile device, such as calendar or contact data or
notes, provided that a copy of such information is routinely saved elsewhere.
10. Logs of calls made from mobile devices.
11. Server, system or network logs.
12. Electronic data temporarily stored by laboratory equipment or attached
electronic equipment, provided that such data is not ordinarily preserved as part of a

laboratory report.
Case 1:19-cv-00097-CFC Document 24 Filed 06/21/19 Page 27 of 27 PagelD #: 730

13. Data remaining from systems no longer in use that is unintelligible on the systems

in use.
